DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed May 16, 2019.
	The amendment to the claims received May 4, 2020 amended claim 13.
	The amendment received January 4, 2021 amended claims 1, 2, and 13 and added new claims 14-19. 
	Claims 1-19 are currently pending.
	Claims 1, 2, 4, 5, 8, 10-15, and 17 are currently under consideration.

	Please note: due to the claim amendment to present independent claim 1 (i.e. cancelation to SEQ ID NO: 1), presently withdrawn claim 3 should be canceled.
Election/Restrictions
Applicants elected, reducing muscle atrophy, promoting physical performance, SEQ ID NO: 2, intravenously, after a medical procedure or stress-inducing event, about an hour after ingesting food, and human as the species in the reply filed on May 4, 2020. It is respectfully noted that applicants elected multiple species for A and C. In order to advance prosecution, the multiple species have been accepted as responsive. Claims 3, 6, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

muscle injury in the reply filed on August 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2021.
Priority
The present application is a DIV of 15/841,648 filed December 14, 2017 which claims the benefit of 62/434,256 filed December 14, 2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 10-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed methods. For example, while a percent identity is present in the claims, it is unclear if there is a length limit or not. It is unclear if “having”, “has”, or “is” are considered open or closed. Utilization of comprising, consisting essentially of, or consisting of would help clarify the scope of the claims regarding present SEQ ID NO: 2.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

Maintained Rejections/Modified Rejections*
*wherein the modification is due to the claim amendments received January 4, 2021
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita et al. U.S. Patent Application Publication 2011/0104705 published May 5, 2011 as evidenced by Thomas et al., 2003, Osteocrin, a Novel Bone-specific Secreted Protein That Modulates the Osteoblast Phenotype, The Journal of Biological Chemistry, 278(50): 50563-50571.
For present claims 1, 2, 4, 5, 8, and 11-15, Kita et al. teach methods of administering musclin to humans intravenously wherein administration can be after a stressful event, alters muscle growth, and alters hypertension (please refer to the entire specification particularly paragraphs 4, 5, 10, 11, 13, 15, 20, 21, 143, 144, 161, 171, 172, 187, 188, 193-205, 230-240, 264-269). At paragraph 4 of Kita et al., musclin/osteocrin is described via Thomas et al. Thomas et al. describes human musclin/osteocrin with 100% identity to present SEQ ID NO: 2 (please refer to the entire reference particularly Figure 2A – residues 83-115). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Kita et al. anticipate the presently claimed methods.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Kita et al. as evidenced by Thomas et al. for claims 1, 2, 4, 5, 8, and 11-15 were considered but are not persuasive for the following reasons.
	Applicants contend that Kita et al. teach screening methods for agonist or antagonists of the musclin/osteocrin receptor NPR3 and methods of gene therapy via administering NPR3.
	Applicants’ arguments are not convincing since the teachings of Kita et al. as evidenced by Thomas et al. anticipate the methods of the instant claims. Kita et al. teach administering NPR3 agonists which one of skill in the art would readily recognize as musclin/osteocrin (please refer to the entire specification particularly the abstract; paragraphs 4, 5, 10, 14).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Claims 1, 2, 4, 5, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanctot et al. U.S. Patent 7,470,668 published December 30, 2008.
For present claims 1, 2, 4, 5, and 11-15, Lanctot et al. teach methods of administering osteocrin (Ostn/musclin/SEQ ID NO: 45 – 100% identity to present SEQ ID NO: 2) to humans via intravenous injection (please refer to the entire specification particularly the abstract; columns 1-5, 9, 11-13). Lanctot et al. also teach methods of administering osteocrin/musclin including active fragments thereof to mammals to increase osteogenesis (please refer to the entire reference particularly the abstract; columns 1, 3-5, 11, 12). Since the present patient population is generic (i.e. anyone could benefit from increased muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy, promoting exercise tolerance, physical performance, cardiovascular function, fitness, biogenesis of mitochondria, and adaptation of muscle), administration of osteocrin (Ostn/musclin) to any subject is within the scope of the present claims. In addition, administration of osteocrin (Ostn/musclin) would result in the same function as long as the structure is the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Lanctot et al. anticipate the presently claimed methods.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Lanctot et al. for claims 1, 2, 4, 5, and 11-15 were considered but are not persuasive for the following reasons.
	Applicants contend that Lanctot et al. do not teach reducing muscle atrophy, promoting physical performance, or increasing mitochondria and adaptation of muscle. Applicants also contend that SEQ ID NO: 45 of Lanctot et al. is a 50mer while present SEQ ID NO: 2 is a 33mer.
	Applicants’ arguments are not convincing since the teachings of Lanctot et al. anticipate the methods of the instant claims. 
Since the present patient population is generic (i.e. anyone could benefit from increased muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy, promoting exercise tolerance, physical performance, cardiovascular function, fitness, biogenesis of mitochondria, and adaptation of muscle), administration of osteocrin (Ostn/musclin) to any subject is within the scope of the present claims. In addition, administration of osteocrin (Ostn/musclin) would result in the same function as long as the structure is the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	The present claims do not require a length limit and/or closed claim language regarding present SEQ ID NO: 2. Therefore, the 50mer of SEQ ID NO: 45 taught by Lanctot et al. reads on present SEQ ID NO: 2 (i.e. residues 1-33 of SEQ ID NO: 45 have 100% identity to present SEQ ID NO: 2). Furthermore, Lanctot et al. teach active fragments of osteocrin/musclin (please refer to the entire specification particularly columns 3, 5, 9, 12).
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et al. U.S. Patent Application Publication 2015/0359849 published December 17, 2015.
For present claims 1, 2, 4, 5, 8, 11-15, and 17, Greenberg et al. teach methods of administering via injection, inhalation, intravenously, subcutaneously, intramusclularly, infusion, oral, intrarectally, transdermally, or parenterally osteocron/musclin including SEQ ID NO: 2 (residues 83-115 have 100% identity to present SEQ ID NO: 2) or SEQ ID NO: 3 (residues 72-104 have 100% identity to present SEQ ID NO: 3) including portions thereof and particularly the C-terminus to mammals including humans, dogs, cats, or horses with muscular dystrophy, muscle atrophy (i.e. muscle injury, stress-inducing event) (please refer to the entire reference particularly the abstract; paragraphs 7, 8, 15, 49, 53, 58, 59, 61, 68, 70, 77, 98-117, 164, 189, 209). Greenberg et al. also teach administration to mammals with spinal cord or nerve injuries and bone diseases or disorders (please refer to the entire specification particularly the abstract; paragraphs 5, 8, 13, 15, 49, 65, 66, 68-70).
Since the present patient population is generic except for present claim 17 (i.e. anyone could benefit from increased muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy, promoting exercise tolerance, physical performance, cardiovascular function, fitness, biogenesis of mitochondria, and adaptation of muscle), administration of osteocrin (Ostn/musclin) to any subject is within the scope of the present claims. In addition, administration of osteocrin (Ostn/musclin) would result in the same function as long as the structure is the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Greenberg et al. anticipate the presently claimed methods.
Maintained Rejection/Modified Rejection*
*wherein the modification is due to the claim amendments received January 4, 2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. U.S. Patent Application Publication 2011/0104705 published May 5, 2011 as evidenced by Thomas et al., 2003, Osteocrin, a Novel Bone-specific Secreted Protein That Modulates the Osteoblast Phenotype, The Journal of Biological Chemistry, 278(50): 50563-50571 and Lanctot et al. U.S. Patent 7,470,668 published December 30, 2008.
For present claims 1, 2, 4, 5, 8, and 11-15, Kita et al. teach methods of administering musclin to humans intravenously wherein administration can be after a stressful event, alters muscle growth, and alters hypertension (please refer to the entire specification particularly paragraphs 4, 5, 10, 11, 13, 15, 20, 21, 143, 144, 161, 171, 172, 187, 188, 193-205, 230-240, 264-269). Kita et al. teach that musclin is identical to osteocrin/bone peptide 1 (please refer to paragraph 4). At paragraph 4 of Kita et al., musclin/osteocrin is described via Thomas et al. Thomas et al. describes human musclin/osteocrin with 100% identity to present SEQ ID NO: 2 (please refer to the entire reference particularly Figure 2A – residues 83-115).
For present claims 1, 2, 4, 5, and 11-15, Lanctot et al. teach methods of administering osteocrin (Ostn/musclin/SEQ ID NO: 45 – 100% identity to present SEQ ID NO: 2) to humans via intravenous injection (please refer to the entire specification particularly the abstract; columns 1-5, 9, 11-13). Lanctot et al. also teach methods of administering osteocrin/musclin including active fragments thereof to mammals to increase osteogenesis (please refer to the entire reference particularly the abstract; columns 1, 3-5, 11, 12). Since the present patient population is generic (i.e. anyone could benefit from increased muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy, promoting exercise tolerance, physical performance, cardiovascular function, fitness, biogenesis of mitochondria, and adaptation of muscle), administration of osteocrin (Ostn/musclin) to any subject is within the scope of the present claims. In addition, administration of osteocrin (Ostn/musclin) would result in the same function as long as the structure is the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding present claim 10, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
The doctor prescribing the administration of musclin would determine the best route of administration, timing of administration, if musclin should be taken with or without food, etc. The doctor prescribing the administration of musclin would also be able to alter any of the above parameters based on side effects, etc.
The claims would have been obvious because a particular known technique (e.g. taking pharmaceuticals with or without food, within a certain time before or after eating, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Kita et al. and Lanctot et al. for claims 1, 2, 4, 5, 8, and 10-15 were considered but are not persuasive for the following reasons.
	Applicants contend that Kita et al. and Lanctot et al. do not teach a peptide having 80% identity to present SEQ ID NO: 2.
	Applicants’ arguments are not convincing since the teachings of Kita et al. and Lanctot et al. render the methods of the instant claims prima facie obvious. 
The present claims do not require a length limit and/or closed claim language regarding present SEQ ID NO: 2.
At paragraph 4 of Kita et al., musclin/osteocrin is described via Thomas et al., 2003, Osteocrin, a Novel Bone-specific Secreted Protein That Modulates the Osteoblast Phenotype, The Journal of Biological Chemistry, 278(50): 50563-50571. Thomas et al. describes human musclin/osteocrin with 100% identity to present SEQ ID NO: 2 (please refer to the entire reference particularly Figure 2A – residues 83-115).
	The 50mer of SEQ ID NO: 45 taught by Lanctot et al. reads on present SEQ ID NO: 2 (i.e. residues 1-33 of SEQ ID NO: 45 have 100% identity to present SEQ ID NO: 2). In addition, Lanctot et al. teach active fragments of osteocrin/musclin (please refer to the entire specification particularly columns 3, 5, 9, 12).
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. U.S. Patent Application Publication 2015/0359849 published December 17, 2015.
For present claims 1, 2, 4, 5, 8, 11-15, and 17, Greenberg et al. teach methods of administering via injection, inhalation, intravenously, subcutaneously, intramusclularly, infusion, oral, intrarectally, transdermally, or parenterally osteocron/musclin including SEQ ID NO: 2 (residues 83-115 have 100% identity to present SEQ ID NO: 2) or SEQ ID NO: 3 (residues 72-104 have 100% identity to present SEQ ID NO: 3) including portions thereof and particularly the C-terminus to mammals including humans, dogs, cats, or horses with muscular dystrophy, muscle atrophy (i.e. muscle injury, stress-inducing event) (please refer to the entire reference particularly the abstract; paragraphs 7, 8, 15, 49, 53, 58, 59, 61, 68, 70, 77, 98-117, 164, 189, 209). Greenberg et al. also teach administration to mammals with spinal cord or nerve injuries and bone diseases or disorders (please refer to the entire specification particularly the abstract; paragraphs 5, 8, 13, 15, 49, 65, 66, 68-70).
Since the present patient population is generic except for present claim 17 (i.e. anyone could benefit from increased muscle growth, performance, resistance to injury, preventing or reducing muscle atrophy, promoting exercise tolerance, physical performance, cardiovascular function, fitness, biogenesis of mitochondria, and adaptation of muscle), administration of osteocrin (Ostn/musclin) to any subject is within the scope of the present claims. In addition, administration of osteocrin (Ostn/musclin) would result in the same function as long as the structure is the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding present claim 10, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
The doctor prescribing the administration of musclin would determine the best route of administration, timing of administration, if musclin should be taken with or without food, etc. The doctor prescribing the administration of musclin would also be able to alter any of the above parameters based on side effects, etc.
The claims would have been obvious because a particular known technique (e.g. taking pharmaceuticals with or without food, within a certain time before or after eating, etc.) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moffatt et al., 2009, Osteocrin – Beyond just another bone protein?, Cell Mol Life Sci, 66: 1135-1139.
Lin et al., 2014, Characterization of Musclin as a New Target for Treatment of Hypertension, BioMed Research International, 7 pages.
Li et al., 2013, Role of Musclin in the pathogenesis of Hypertension in Rat, PLOS ONE, 8(8): e72004 (9 pages).
Pollen et al., November 23, 2016, Primate Neurons Flex Their Musclin, Neuron, 92: 681-683.
Moffatt et al., 2007, Osteocrin Is a Specific Ligand of the Natriuretic peptide Clearance Receptor That Modulates Bone Growth, The Journal of Biological Chemistry, 282(50): 36454-36462.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658